Citation Nr: 1212100	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-21 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION


The Veteran had active service from August 1963 to August 1965 and what appears to periods of unverified service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

The Veteran claims that service connection is warranted for his currently diagnosed low back degenerative disorder and his right knee degenerative joint disease.  He asserts that he injured his low back and his right knee while performing physical training in November 1997, during his reservist service.  Reportedly, he has experienced a continuity of symptomatology following his separation from the military.

Generally, service connection requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations also provide that where a Veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumptive period does not apply to any periods of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

VA law further provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

As noted above, presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, favorable application of 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) are not available with respect to periods of ACDUTRA or INACDUTRA.

In this appeal, the Board is primarily concerned with whether the claimed low back and right knee disorders had their onsets or were aggravated during the Veteran's verified periods of ACDUTRA or INACDUTRA.  As the Veteran claims these disorders are due to injuries, both periods of reservist service are applicable to his claims.  See 38 C.F.R. § 101(24).

The Veteran has generally reported that he served in the Army National Guard from 1981 to 1993.  However, it is unclear from the claims file as to the specific dates and nature of his reservist service.  In connection with an unrelated claim, the RO previously contacted the California Army National Guard in an attempt to obtain the Veteran's service personnel records from his reservist service.  In an April 1998 response, the RO was informed that the information was not available via the personnel office of the state's reservist agency, and the RO was instructed to contact the National Personnel Records (NPRC) administration to request the information.  It does not appear that any attempts have been made by the RO to contact the NPRC, or any other administration, in order to verify the Veteran's periods of ACDUTRA and INACDUTRA.  In light of this, a remand is warranted so that the Veteran's periods and types of service can be verified to ascertain whether the Veteran may have been serving on active duty for training or inactive duty for training at the time of the incurrence of the claimed disabilities.  In reaching this conclusion, the Board emphasizes that information regarding the specific dates of the Veteran's ACDUTRA and INACDUTRA service are vital to determining whether service connection is warranted for Veteran's low back and right knee disabilities given the provision of 38 C.F.R. § 3.6(a).  As such, attempts to verify the nature of the Veteran's service must be undertaken in order to fulfill VA's duty to assist.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

In light of the above, it is possible that not all of the Veteran's service treatment records have been obtained.  The claims file currently includes service treatment records from the Veteran's confirmed period of active duty service and portions of his reserves service treatment records.  However, the Veteran submitted additional service records from his reservist service that were not previously of record, to include a May 1998 Line of Duty determination related a knee disorder and a back injury.  In its attempts to verify the Veteran's period of reservist service, the RO/AMC shall also attempt to obtain any additional service treatment records that are currently not of record.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The Veteran's available service treatment records that have been obtained document his reports of low back and right knee symptomatology.  These records show that he reported having low back pain and right knee pain in December 1995 and in April 1997.  He reiterated his report of low back pain after performing a physical test during his reservist duty in November 1997.  He was later given a temporary physical profile in February 1998 due to a back strain and was diagnosed with a chronic low back strain in June 1997.  The available service treatment records also show that the Veteran was given a Line of Duty determination in May 1998, in which he was noted to have knee arthritis and a back sprain; he was noted to have injured his back while on reserve duty.

The Veteran has essentially claimed that he has experienced a continuity of low back and right knee symptomatology following his separation from the military.
The Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of his orthopedic symptomatology must be given consideration in determining whether service connection is warranted for the claimed disorders.

To date, VA has not solicited VA examinations or opinions as to the nature and etiology of the Veteran's claimed low back and right knee disorders.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating that 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).  Given the medical evidence showing current low back and right knee diagnoses, the service treatment records documenting complaints of orthopedic symptomatology, and the Veteran's competent lay statements regarding the onset, aggravation, and continuity of his claimed disorders, the Board finds it necessary to provide the Veteran with an appropriate VA examinations and obtain opinions in an attempt to determine whether the claimed disorders are related to his military service.  Therefore, a remand is needed for VA examinations and medical opinions.  See McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall verify all periods of the Veteran's reserve service, including when reserve or National Guard service began and ended, as well as clearly delineating the periods of active reserve service, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Reports of retirement points are not sufficient to meet the requirements of this Remand order.  A listing of dates of service and whether within those dates the service can be characterized as active, ACDUTRA, or INACDUTRA, is required.  All information obtained as a result of the above will be added to the claims files.

2.  After the above, the RO/AMC will obtain all service treatment records not currently on file, including all records from each period of reserve service identified through the completion of remand order #1.  All information obtained as a result of the above will be added to the claims files.  If records are not obtained, a written report will be added to the claims files documenting the reasons that additional service records were not obtained.

3.  Then, the RO/AMC shall schedule the Veteran for VA examinations to determine the nature and etiology of the claimed low back and right knee disorders.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner shall be conducted at this time, and included in the examination report.

The examiner is asked to identify all low back and right knee psychiatric disorders found to be present.  For any and all current diagnoses made, the examiner  is requested to offer an opinion as to the following:

(a)  Whether it is at least as likely as not that any diagnosed low back disorder had its onset or was aggravated by any verified period of active duty, ACDUTRA, or INACDUTRA service.  

(b)  Whether it is at least as likely as not that any diagnosed right knee disorder had its onset or was aggravated by any  verified period of active duty, ACDUTRA, or INACDUTRA service.  

In providing the opinions, the examiner must consider and discuss any reports of low back and right knee symptomatology documented in the Veteran's service treatment records.  The examiner must consider and discuss the Veteran's competent reports as to the onset and continuity of low back and right knee symptomatology since service. 

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be reached.

4.  Upon completion of the above, the RO shall adjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


